—Order unanimously affirmed with costs. Memorandum: Because questions of fact exist whether defendant provided adequate safeguards to protect spectators seated in the pit area from reasonably foreseeable dangers associated with high speed auto racing (see, Cortwright v Brewerton Intl. Speedway, 145 AD2d 297), defendant’s motion for summary judgment was properly denied. (Appeal from Order of Supreme Court, Gene-see County, Wolf, Jr., J. — Summary Judgment.) Present — Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.